Name: Commission Regulation (EEC) No 996/88 of 15 April 1988 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  processed agricultural produce
 Date Published: nan

 16. 4. 88 Official Journal of the European Communities No L 99/17 COMMISSION REGULATION (EEC) No 996/88 of 15 April 1988 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Council Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; ^ Whereas, by its Decision of 8 April 1988 on the supply of food aid to Egypt the Commission allocated to this country 2 000 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Egypt in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. % Done at Brussels, 15 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (4 OJ No L 356, 18 . 12. 1987, p. 8 . '0 OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . No L 99/18 Official Journal of the European Communities 16. 4. 88 ANNEX 1 . Operation No (') : 156/88 2. Programme : 1988 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient (2) Ambassade de de la RÃ ©publique Arabe d'Egypte, section commercial, 522 avenue Louise, B-1050 Bruxelles (Tel . 02-6473227  Telex 64809 COMRAtJ B) 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIIA.2) ¢ 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : 1 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under Ili.B) :  drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTION No 156/88 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 15 June to 15 July 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 May 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 4 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 May 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 18 May 1988 (b) period for making the goods available at the port of shipment : 1 to 31 July 1988 (c) deadline for the supply : 15 June 1988 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  16. 4. 88 Official Journal of the European Communities No L 99/19 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mme HÃ ©nrich, DÃ ©lÃ ©guÃ ©, 4 Gezira Street, 8th floor, Cairo Zamalek Telex 92028 EUROP UN-CAIRO. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. I The radioactivity certificate must be endorsed by an Egyptian Ambassy or Consulate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05